DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 30 - 39 in the reply filed on June 16, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30 – 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rubel et al. (US 9,651,946).
Regarding Claim 30, Rubel teaches a ground operation automation system, comprising: a processor (Col. 4 lines 30 – 32, the controller can be a server, typical servers comprise processors) in communication with a plurality of ground stations, the processor configured to: create a satellite contact schedule with respect to the ground stations, the contact schedule indicating a plurality of time windows for communication between satellites and the ground stations (Cols. 3 lines 61 – 64, 4 lines 30-32, 5 lines 7 – 11, the schedule enables the ground stations and satellites to know when to capture images thus there will be time windows or periods for capturing images, the ground stations can therefore send commands to the satellites during said time periods to capture the images (Col. 3 lines 61 – 64)); actuate at least one of the ground stations 
Regarding Claim 32, Rubel teaches a method for automating ground stations, comprising: creating, by a processor (Col. 4 lines 30 – 32, the controller can be a server, typical servers comprise processors) in communication with a plurality of ground stations, a satellite contact schedule with respect to the ground stations, the contact schedule indicating a plurality of time windows for communication between satellites and the ground stations (Cols. 3 lines 61 – 64, 4 lines 30-32, 5 lines 7 – 11, the schedule enables the ground stations and satellites to know when to capture images thus there will be time windows or periods for capturing images, the ground stations can therefore send commands to the satellites during said time periods to capture the images (Col. 3 lines 61 – 64)); actuating at least one of the ground stations based on the contact schedule; and sending a command to the at least one ground station to initiate and terminate a contact with a satellite based on the contact schedule (Cols. 3 
Regarding Claim 31, Rubel teaches all of the claimed limitations recited in Claim 30.  Rubel further teaches wherein the processor is further configured to receive from an operator a request to access data of the satellite, and forward the operator’s request to the at least one ground station to access the requested data of the satellite during the time window (Cols. 5 lines 7 – 11, 59 – 61, 6 lines 6 – 10, operators can request telemetry information at particular times due to the schedule accounting for operator preferences).
Regarding Claim 33, Rubel teaches all of the claimed limitations recited in Claim 32.  Rubel further receiving, from an operator, a request to access data of the satellite, and forwarding the operator’s request to the at least one ground station to access the requested data of the satellite during the time window (Cols. 5 lines 7 – 11, 59 – 61, 6 lines 6 – 10, operators can request telemetry information at particular times due to the schedule accounting for operator preferences).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubel et al. (US 9,651,946) in view of Judd et al. (US 2015/0372380).
Regarding Claim 34, Rubel teaches a ground station, comprising: a transmitter; a receiver (Figure 2, ground station (104) can transmit and receive); a processor in communication with a ground operation automation system (Figure 2, ground station (104) comprises operation control system (processor) in communication with control system (102) which is the ground operation automation system), the processor configured to: receive an actuation command from the ground operation automation system, the actuation command requesting the ground station to initiate a contact with a satellite, the actuation command indicating a time window to initiate the contact with the satellite (Cols. 3 lines 61 – 64, 5 lines 7 – 11, the schedule enables the ground stations and satellites to know when to capture images thus there will be time windows or periods for capturing images, the ground stations can therefore send commands to the satellites during said time periods to capture the images (Col. 3 lines 61 – 64), the ground stations send commands to the satellites during time periods to capture the images based on the schedule sent by the control system), the actuation command specifying a parameter to be sent to the satellite by the ground station (Col. 3 lines 61 – 
Rubel does not teach move one or more rotors of the ground station after receiving the actuation command 
	Judd, which also teaches a ground station and satellite, teaches move one or more rotors of the ground station after receiving the actuation command (Sections 0032, 0033, 0036, the ground station receives a command to move the antenna which requires the rotor to move in order to have contact with the satellite).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Rubel with the above features of Judd for the purpose of facilitating better communications with the satellite as taught by Judd.
Regarding Claim 37, Rubel teaches a method for automating satellite communication by a ground station, comprising: receiving, by a processor of a ground station, an actuation command from a ground operation automation system, the actuation command requesting the ground station to initiate a contact with a satellite, 
Rubel does not teach moving one or more rotors of the ground station after receiving the actuation command.
Judd, which also teaches a ground station and satellite, teaches moving one or more rotors of the ground station after receiving the actuation command (Sections 0032, 0033, 0036, the ground station receives a command to move the antenna which requires the rotor to move in order to have contact with the satellite).

Regarding Claims 35, 38, The above Rubel combination teaches all of the claimed limitations recited in Claims 34, 37.  Rubel further teaches receive satellite orbital parameters from the satellite (Col. 6 lines 12 – 14, information regarding satellite orbits is the orbital parameters).

Allowable Subject Matter
Claims 36, 39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or render obvious:
wherein the processor is configured to calculate rotor coefficients as needed to instruct a tracking motor of the transmitter and the receiver to follow a pass geometry of the satellite.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
June 24, 2021